--------------------------------------------------------------------------------

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made
effective as of March 31, 2008, by and between MOBI VENTURES INC. (the
“Company”), and the BUYER(S) listed on Schedule I attached to the Securities
Purchase Agreement dated the date hereof (the “Secured Party”). Capitalized
words which are otherwise undefined in this Agreement shall have the same
definition as in the Securities Purchase Agreement.

          WHEREAS, the Company shall issue and sell to the Secured Party, as
provided in the Securities Purchase Agreement dated the date hereof, and the
Secured Party shall purchase Two Million Dollars ($2,000,000) of secured
convertible redeemable debentures (the “Redeemable Debentures”) in the
respective amounts set forth opposite each Buyer(s) name on Schedule I attached
to the Securities Purchase Agreement;

          WHEREAS, to induce the Secured Party to enter into the transaction
contemplated by the Securities Purchase Agreement, the Redeemable Debenture, the
Registration Rights Agreement and the Escrow Agreement (collectively referred to
as the “Transaction Documents”), the Company hereby grants to the Secured Party
a first priority security interest in and to the pledged property identified on
Exhibit “A” hereto (collectively referred to as the “Pledged Property”) until
the satisfaction of the Obligations, as defined herein below.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto hereby
agree as follows:

ARTICLE 1.

DEFINITIONS AND INTERPRETATIONS

          Section 1.1.      Recitals.

          The above recitals are true and correct and are incorporated herein,
in their entirety, by this reference.

          Section 1.2.      Interpretations.

          Nothing herein expressed or implied is intended or shall be construed
to confer upon any person other than the Secured Party any right, remedy or
claim under or by reason hereof.

          Section 1.3.      Obligations Secured.

          The obligations secured hereby are any and all obligations of the
Company to the Secured Party now existing or hereinafter incurred to the Secured
Party, whether oral or written and whether arising before, on or after the date
hereof including, without limitation, those obligations of the Company to the
Secured Party under the Securities Purchase Agreement and the Secured Redeemable
Debenture and any other amounts now or hereafter owed to the Secured Party by
the Company thereunder or hereunder (collectively, the “Obligations”).

--------------------------------------------------------------------------------

ARTICLE 2.

PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL AND TERMINATION OF SECURITY
INTEREST

          Section 2.1.      Grant of Security Interest.

          1.      Company hereby pledges to the Secured Party and creates in the
Secured Party for its benefit a security interest for such time until the
Obligations are paid in full, in and to all of in the property described in
“Exhibit A” hereto, whether now existing or hereafter from time to time acquired
(collectively, the “Pledged Property.”).

                    (a)      Simultaneously with the execution and delivery of
this Agreement, the Company shall make, execute, acknowledge, file, record and
deliver to the Secured Party any documents reasonably requested by the Secured
Party to perfect its security interest in the Pledged Property. Simultaneously
with the execution and delivery of this Agreement, the Company shall make,
execute, acknowledge and deliver to the Secured Party such documents and
instruments, including, without limitation, financing statements, certificates,
affidavits and forms as may, in the Secured Party’s reasonable judgment, be
necessary to effectuate, complete or perfect, or to continue and preserve, the
security interest of the Secured Party in the Pledged Property, and the Secured
Party shall hold such documents and instruments as secured party, subject to the
terms and conditions contained herein.

          Section 2.2.      Rights; Interests; Etc.

                    (a)      So long as no Event of Default (as hereinafter
defined) shall have occurred and be continuing:

                              (i)      the Company shall be entitled to exercise
any and all rights pertaining to the Pledged Property or any part thereof for
any purpose not inconsistent with the terms hereof; and

                              (ii)      the Company shall be entitled to receive
and retain any and all payments paid or made in respect of the Pledged Property.

                    (b)      Upon the occurrence and during the continuance of
an Event of Default:

                              (i)      All rights of the Company to exercise the
rights which it would otherwise be entitled to exercise pursuant to Section
2.2(a)(i) hereof and to receive payments which it would otherwise be authorized
to receive and retain pursuant to Section 2.2(a)(ii) hereof shall be suspended,
and all such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such rights and to receive and hold as
Pledged Property such payments; provided, however, that if the Secured Party
shall become entitled and shall elect to exercise its right to realize on the
Pledged Property pursuant to Article 5 hereof, then all cash sums received by
the Secured Party, or held by Company for the benefit of the Secured Party and
paid over pursuant to Section 2.2(b)(ii) hereof, shall be applied against any
outstanding Obligations; and

2

--------------------------------------------------------------------------------

                              (ii)      All interest, dividends, income and
other payments and distributions which are received by the Company contrary to
the provisions of Section 2.2(b)(i) hereof shall be received in trust for the
benefit of the Secured Party, shall be segregated from other property of the
Company and shall be forthwith paid over to the Secured Party; or

                              (iii)      The Secured Party in its sole
discretion shall be authorized to sell any or all of the Pledged Property at
public or private sale in order to recoup all of the outstanding principal plus
accrued interest owed pursuant to the Redeemable Debenture as described herein

                    (c)      Each of the following events, subject to the lapse
of applicable cure periods, shall constitute a default under this Agreement
(each an “Event of Default”):

                              (i)      any default, whether in whole or in part,
shall occur in the payment to the Secured Party of principal, interest or other
item comprising the Obligations as and when due or with respect to any other
debt or obligation of the Company to a party other than the Secured Party;

                              (ii)      any default, whether in whole or in
part, shall occur in the due observance or performance of any obligations or
other covenants, terms or provisions to be performed under this Agreement or the
Transaction Documents;

                              (iii)      the Company shall: (1) make a general
assignment for the benefit of its creditors; (2) apply for or consent to the
appointment of a receiver, trustee, assignee, custodian, sequestrator,
liquidator or similar official for itself or any of its assets and properties;
(3) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code; (4) file with or otherwise submit to any governmental authority
any petition, answer or other document seeking: (A) reorganization, (B) an
arrangement with creditors or (C) to take advantage of any other present or
future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation; (5) file
or otherwise submit any answer or other document admitting or failing to contest
the material allegations of a petition or other document filed or otherwise
submitted against it in any of the proceedings set forth in this Section
2.2(c)(iii) under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction; or

                              (iv)      any case, proceeding or other action
shall be commenced against the Company for the purpose of effecting, or an
order, judgment or decree shall be entered by any court of competent
jurisdiction approving (in whole or in part) anything specified in Section
2.2(c)(iii) hereof, or any receiver, trustee, assignee, custodian, sequestrator,
liquidator or other official shall be appointed with respect to the Company, or
shall be appointed to take or shall otherwise acquire possession or control of
all or a substantial part of the assets and properties of the Company, and any
of the foregoing shall continue unstayed and in effect for any period of thirty
(30) days.

3

--------------------------------------------------------------------------------

ARTICLE 3.

ATTORNEY-IN-FACT; PERFORMANCE

          Section 3.1.      Secured Party Appointed Attorney-In-Fact.

          Upon the occurrence of an Event of Default, the Company hereby
appoints the Secured Party as its attorney-in-fact, with full authority in the
place and stead of the Company and in the name of the Company or otherwise, from
time to time in the Secured Party’s discretion to take any action and to execute
any instrument which the Secured Party may reasonably deem necessary to
accomplish the purposes of this Agreement, including, without limitation, to
receive and collect all instruments made payable to the Company representing any
payments in respect of the Pledged Property or any part thereof and to give full
discharge for the same. The Secured Party may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Pledged
Property as and when the Secured Party may determine. To facilitate collection,
the Secured Party may notify account debtors and obligors on any Pledged
Property or Pledged Property to make payments directly to the Secured Party.

          Section 3.2.      Secured Party May Perform.

          If the Company fails to perform any agreement contained herein, the
Secured Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

          Section 4.1.      Authorization; Enforceability.

          Each of the parties hereto represents and warrants that it has taken
all action necessary to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

          Section 4.2.      Ownership of Pledged Property.

          The Company warrants and represents that it is the legal and
beneficial owner of the Pledged Property free and clear of any lien, security
interest, option or other charge or encumbrance except for the security interest
created by this Agreement and for the Permitted Liens. For purposes hereof,
“Permitted Liens” shall mean (i) liens for taxes or other governmental charges
which are not yet delinquent or are being contested in good faith by appropriate
proceedings, (ii) liens for carriers, contractors, warehousemen, mechanics,
materialmen, laborers, employees, suppliers or other similar persons arising by
operation of law and incurred in the ordinary course of business for sums not
yet delinquent or being contested in good faith, (iii) liens relating to
deposits made in the ordinary course of business in connection

4

--------------------------------------------------------------------------------

with workers’ compensation, unemployment insurance and other types of social
security or to secure the performance of leases, trade contracts or other
similar agreements; and (iv) in the case of real property, any matters,
restrictions, covenants, conditions, limitations, rights, rights of way,
encumbrances, encroachments, reservations, easements, agreements and other
matters of record, such state of facts of which an accurate survey or inspection
of the property would reveal and do not materially interfere with the use or
value of the property.

ARTICLE 5.

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

          Section 5.1.      Default and Remedies.

                    (a)      If an Event of Default described in Section
2.2(c)(i) or (ii) occurs, then in each such case the Secured Party may declare
the Obligations to be due and payable immediately, by a notice in writing to the
Company, and upon any such declaration, the Obligations shall become immediately
due and payable. If an Event of Default described in Sections 2.2(c)(iii) or
(iv) occurs and is continuing for the period set forth therein, then the
Obligations shall automatically become immediately due and payable without
declaration or other act on the part of the Secured Party.

                    (b)      Upon the occurrence of an Event of Default, the
Secured Party shall: (i) be entitled to receive all distributions with respect
to the Pledged Collateral, (ii) to cause the Pledged Property to be transferred
into the name of the Secured Party or its nominee, (iii) to dispose of the
Pledged Property, and (iv) to realize upon any and all rights in the Pledged
Property then held by the Secured Party as provided herein.

          Section 5.2.      Method of Realizing Upon the Pledged Property: Other
Remedies.

          Upon the occurrence of an Event of Default, in addition to any rights
and remedies available at law or in equity, the following provisions shall
govern the Secured Party’s right to realize upon the Pledged Property:

                    (a)      Any item of the Pledged Property may be sold for
cash or other value in any number of lots at brokers board, public auction or
private sale and may be sold without demand, advertisement or notice (except
that the Secured Party shall give the Company ten (10) days’ prior written
notice of the time and place or of the time after which a private sale may be
made (the “Sale Notice”)), which notice period is hereby agreed to be
commercially reasonable. At any sale or sales of the Pledged Property, the
Company may bid for and purchase the whole or any part of the Pledged Property
and, upon compliance with the terms of such sale, may hold, exploit and dispose
of the same without further accountability to the Secured Party. The Company
will execute and deliver, or cause to be executed and delivered, such
instruments, documents, assignments, waivers, certificates, and affidavits and
supply or cause to be supplied such further information and take such further
action as the Secured Party reasonably shall require in connection with any such
sale.

5

--------------------------------------------------------------------------------

                    (b)      Any cash being held by the Secured Party as Pledged
Property and all cash proceeds received by the Secured Party in respect of, sale
of, collection from, or other realization upon all or any part of the Pledged
Property shall be applied as follows:

                              (i)      to the payment of all amounts due the
Secured Party for the expenses reimbursable to it hereunder or owed to it
pursuant to Section 8.3 hereof;

                              (ii)      to the payment of the Obligations then
due and unpaid.

                              (iii)      the balance, if any, to the person or
persons entitled thereto, including, without limitation, the Company.

                    (c)      In addition to all of the rights and remedies which
the Secured Party may have pursuant to this Agreement, the Secured Party shall
have all of the rights and remedies provided by law, including, without
limitation, those under the Uniform Commercial Code.

                    (d)      If the Company fails to pay such amounts due upon
the occurrence of an Event of Default which is continuing, then the Secured
Party may institute a judicial proceeding for the collection of the sums so due
and unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Company and collect the monies adjudged or decreed
to be payable in the manner provided by law out of the property of Company,
wherever situated.

                    (e)      The Company agrees that it shall be liable for any
reasonable fees, expenses and costs incurred by the Secured Party in connection
with enforcement, collection and preservation of the Transaction Documents,
including, without limitation, reasonable legal fees and expenses, and such
amounts shall be deemed included as Obligations secured hereby and payable as
set forth in Section 8.3 hereof.

          Section 5.3.      Proofs of Claim.

          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), shall
be entitled and empowered, by intervention in such proceeding or otherwise:

                              (i)      to file and prove a claim for the whole
amount of the Obligations and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Secured Party
(including any claim for the reasonable legal fees and expenses and other
expenses paid or incurred by the Secured Party permitted hereunder and of the
Secured Party allowed in such judicial proceeding), and

                              (ii)      to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby

6

--------------------------------------------------------------------------------

authorized by the Secured Party to make such payments to the Secured Party and,
in the event that the Secured Party shall consent to the making of such payments
directed to the Secured Party, to pay to the Secured Party any amounts for
expenses due it hereunder.

          Section 5.4.      Duties Regarding Pledged Property.

          The Secured Party shall have no duty as to the collection or
protection of the Pledged Property or any income thereon or as to the
preservation of any rights pertaining thereto, beyond the safe custody and
reasonable care of any of the Pledged Property actually in the Secured Party’s
possession.

ARTICLE 6.

AFFIRMATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof and until
the Obligations have been fully paid and satisfied, unless the Secured Party
shall consent otherwise in writing (as provided in Section 8.4 hereof):

          Section 6.1.      Existence, Properties, Etc.

                    (a)      The Company shall do, or cause to be done, all
things, or proceed with due diligence with any actions or courses of action,
that may be reasonably necessary (i) to maintain Company’s due organization,
valid existence and good standing under the laws of its state of incorporation,
and (ii) to preserve and keep in full force and effect all qualifications,
licenses and registrations in those jurisdictions in which the failure to do so
could have a Material Adverse Effect (as defined below); and (b) the Company
shall not do, or cause to be done, any act impairing the Company’s corporate
power or authority (i) to carry on the Company’s business as now conducted, and
(ii) to execute or deliver this Agreement or any other document delivered in
connection herewith, including, without limitation, any UCC-1 Financing
Statements required by the Secured Party to which it is or will be a party, or
perform any of its obligations hereunder or thereunder. For purpose of this
Agreement, the term “Material Adverse Effect” shall mean any material and
adverse affect, whether individually or in the aggregate, upon (a) the Company’s
assets, business, operations, properties or condition, financial or otherwise or
results of operations of the Company, taken as a whole, excluding any change,
event, circumstance or effect that is caused by changes in general economic
conditions or changes generally affecting the industry in which the Company
operates (provided that such changes do not affect the Company in a materially
disproportionate manner); or (b) the Company’s ability to make payment as and
when due of all or any part of the Obligations; or (c) the Pledged Property.

          Section 6.2      Accounts and Reports.

          The Company shall maintain a standard system of accounting in
accordance with generally accepted accounting principles consistently applied
and provide, at its sole expense, to the Secured Party the following:

                    (b)      as soon as available, a copy of any notice or other
communication alleging any nonpayment or other material breach or default, or
any foreclosure or other action respecting

7

--------------------------------------------------------------------------------

any material portion of its assets and properties, received respecting any of
the indebtedness of the Company in excess of $25,000 (other than the
Obligations), or any demand or other request for payment under any guaranty,
assumption, purchase agreement or similar agreement or arrangement respecting
the indebtedness or obligations of others in excess of $25,000, including any
received from any person acting on behalf of the Secured Party or beneficiary
thereof, except for supplier requests in the normal course of business for
payment of past due accounts payable invoices so long as such past due amounts
do not exceed in the aggregate $50,000 at any time; and

                    (c)      within fifteen (15) days after the making of each
submission or filing, a copy of any report, financial statement, notice or other
document, whether periodic or otherwise, submitted to the shareholders of the
Company, or submitted to or filed by the Company with any governmental authority
involving or affecting (i) the Company that could have a Material Adverse
Effect; (ii) the Obligations; or (iii) any part of the Pledged Property.

          Section 6.2.      Maintenance of Books and Records; Inspection.

          The Company shall maintain its books, accounts and records in
accordance with United States generally accepted accounting principles
consistently applied, and permit the Secured Party, its officers and employees
and any professionals designated by the Secured Party in writing, during
business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the Pledged Property), corporate books
and financial records, and to discuss its accounts, affairs and finances with
any employee, officer or director thereof.

          Section 6.3.      Maintenance and Insurance.

                    (a)      The Company shall maintain or cause to be
maintained, at its own expense, all of its assets and properties in good working
order and condition, making all necessary repairs thereto and renewals and
replacements thereof.

                    (b)      The Company shall maintain or cause to be
maintained, at its own expense, insurance in form, substance and amounts
(including deductibles), which the Company deems reasonably necessary to the
Company’s business, (i) adequate to insure all assets and properties of the
Company, which assets and properties are of a character usually insured by
persons engaged in the same or similar business against loss or damage resulting
from fire or other risks included in an extended coverage policy; (ii) against
public liability and other tort claims that may be incurred by the Company;
(iii) as may be required by the Transaction Documents and/or applicable law and
(iv) as may be reasonably requested by Secured Party, all with adequate,
financially sound and reputable insurers.

          Section 6.4.      Contracts and Other Collateral.

          The Company shall perform all of its obligations under or with respect
to each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement.

8

--------------------------------------------------------------------------------

          Section 6.5.      Defense of Collateral, Etc.

          The Company shall defend and enforce its right, title and interest in
and to any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss could have a Material
Adverse Effect, the Company shall defend the Secured Party’s right, title and
interest in and to each and every part of the Pledged Property, each against all
manner of claims and demands on a timely basis to the full extent permitted by
applicable law.

          Section 6.6.      Payment of Debts, Taxes, Etc.

          The Company shall pay, or cause to be paid, all of its indebtedness
and other liabilities and perform, or cause to be performed, all of its
obligations in accordance with the respective terms thereof, and pay and
discharge, or cause to be paid or discharged, all taxes, assessments and other
governmental charges and levies imposed upon it (other than those being
contested by the Company in good faith), upon any of its assets and properties
on or before the last day on which the same may be paid without penalty, as well
as pay all other lawful claims (whether for services, labor, materials, supplies
or otherwise) as and when due

          Section 6.7.      Taxes and Assessments; Tax Indemnity.

          The Company shall (a) file all tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.

          Section 6.8.      Compliance with Law and Other Agreements.

          The Company shall maintain its business operations and property owned
or used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound. Without limiting the
foregoing, the Company shall pay all of its indebtedness promptly in accordance
with the terms thereof.

          Section 6.9.      Notice of Default.

          The Company shall give written notice to the Secured Party of the
occurrence of any default or Event of Default under this Agreement or the
Transaction Documents, promptly upon the occurrence thereof.

9

--------------------------------------------------------------------------------

          Section 6.10.      Notice of Litigation.

          The Company shall give notice, in writing, to the Secured Party of (a)
any actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

ARTICLE 7.

NEGATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

          Section 7.1.      Indebtedness.

          Other than in the ordinary course of business consistent with past
practice, the Company shall not directly or indirectly permit, create, incur,
assume, permit to exist, increase, renew or extend on or after the date hereof
any indebtedness on its part, including commitments, contingencies and credit
availabilities, or apply for or offer or agree to do any of the foregoing.

          Section 7.2.      Liens and Encumbrances.

          Except for Permitted Liens and for transfers in the ordinary course of
business, and except for such assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance as is outstanding on the date of this
Agreement, the Company shall not directly or indirectly make, create, incur,
assume or permit to exist any assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance of any nature in, to or against any part
of the Pledged Property or of the Company’s capital stock, or offer or agree to
do so, or own or acquire or agree to acquire any asset or property of any
character subject to any of the foregoing encumbrances (including any
conditional sale contract or other title retention agreement), or assign, pledge
or in any way transfer or encumber its right to receive any income or other
distribution or proceeds from any part of the Pledged Property; or enter into
any sale-leaseback financing respecting any part of the Pledged Property as
lessee, or cause or assist the inception or continuation of any of the
foregoing.

10

--------------------------------------------------------------------------------

          Section 7.3.      Certificate of Incorporation, By-Laws, Mergers,
Consolidations, Acquisitions and Sales, Sales of Capital Stock, Incurrence of
Debt.

          Other than in the ordinary course of business, without the prior
express written consent of the Secured Party, the Company shall not: (a) Amend
its Articles of Incorporation or ByLaws; (b) issue or sell its common stock
without consideration or for a consideration per share less than the bid price
of the common stock determined immediately prior to its issuance, (c) issue or
sell any Preferred Stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration per share less than such
Common Stock’s bid price value determined immediately prior to its issuance, (d)
incur any additional debt or permit any subsidiary of the Company to incur any
additional debt without the Secured Party’s prior written consent.; (c) be a
party to any merger, consolidation or corporate reorganization, (d) purchase or
otherwise acquire all or substantially all of the assets or stock of, or any
partnership or joint venture interest in, any other person, firm or entity, (e)
sell, transfer, convey, grant a security interest in (except for Permitted
Liens) or lease all or any substantial part of its assets, nor (f) create any
new subsidiaries nor convey any of its assets to any subsidiary.

          Section 7.4.      Management, Ownership.

          The Company shall not materially change its ownership, executive staff
or management without the prior written consent of the Secured Party. The
ownership, executive staff and management of the Company are material factors in
the Secured Party's willingness to institute and maintain a lending relationship
with the Company.

          Section 7.5.      Dividends, Etc.

          The Company shall not declare or pay any dividend of any kind, in cash
or in property, on any class of its capital stock, nor purchase, redeem, retire
or otherwise acquire for value any shares of such stock, nor make any
distribution of any kind in respect thereof, nor make any return of capital to
shareholders, nor make any payments in respect of any pension, profit sharing,
retirement, stock option, stock bonus, incentive compensation or similar plan
(except as required or permitted hereunder), without the prior written consent
of the Secured Party.

          Section 7.6.      Guaranties; Loans.

          Other than in the ordinary course of business, and except for such
guarantees or liabilities as are outstanding on the date of this Agreement, the
Company shall not guarantee nor be liable in any manner, whether directly or
indirectly, or become contingently liable after the date of this Agreement in
connection with the obligations or indebtedness of any person or persons, except
for (i) the indebtedness currently secured by the liens identified on the
Pledged Property identified on Exhibit A hereto and (ii) the endorsement of
negotiable instruments payable to the Company for deposit or collection in the
ordinary course of business. The Company shall not make any loan, advance or
extension of credit to any person other than in the normal course of its
business.

11

--------------------------------------------------------------------------------

          Section 7.7.      Debt.

          Other than in the ordinary course of business, and except for such
indebtedness as is outstanding on the date of this Agreement, without the prior
written approval of Secured Party, the Company shall not create, incur, assume
or suffer to exist any additional indebtedness of any description whatsoever in
an aggregate amount in excess of $50,000 (excluding any indebtedness of the
Company to the Secured Party, trade accounts payable and accrued expenses
incurred in the ordinary course of business and the endorsement of negotiable
instruments payable to the Company, respectively for deposit or collection in
the ordinary course of business).

          Section 7.8.      Conduct of Business.

          The Company will continue to engage in a business of the general type
as conducted by it on the date of this Agreement.

          Section 7.9.      Places of Business.

          The location of the Company’s chief place of business is at the
address set forth in Section 8.1 hereof. The Company shall not change the
location of its chief place of business, chief executive office or any place of
business disclosed to the Secured Party or move any of the Pledged Property from
its current location without thirty (30) days' prior written notice to the
Secured Party in each instance.

ARTICLE 8.

MISCELLANEOUS

          Section 8.1.      Notices.

          All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery, if delivered in person, by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:

  If to the Secured Party: Trafalgar Capital Specialized Investment Fund    
8-10 Rue Mathias Hardt     BP 3023     L-1030 Luxembourg     Attention: Andrew
Garai, Chairman of the Board of     Trafalgar Capital Sarl, General Partner    
Facsimile:           011-44-207-405-0161 and                                
001-786-323-1651

12

--------------------------------------------------------------------------------


  With a copy to: James G. Dodrill II, P.A.     5800 Hamilton Way     Boca
Raton, FL 33496     Attention:         James Dodrill, Esq.     Telephone:      
(561) 862-0529     Facsimile:          (561) 892-7787               And if to
the Company: MobiVentures, Inc.     Sunnyside     Brinkworth     Chippenham    
Wiltshire     SN15 5BY     England     Attention: Mr. Peter Åhman, President    
Telephone: +358 40 5514177     Facsimile: +44 8452 991729               With a
copy to: Lang Michener LLP     Royal Centre, 1055 West Georgia Stree, Suite 1500
    PO Box 11117     Vancouver, VC Canada V6E 4N7     Attention: Michael H.
Taylor     Telephone: 604-691-7410     Facsimile: 604-893-2669

          Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

          Section 8.2.      Severability.

          If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

          Section 8.3.      Expenses.

          In the event of an Event of Default, the Company will pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the

13

--------------------------------------------------------------------------------

exercise or enforcement of any of the rights of the Secured Party hereunder or
(iii) the failure by the Company to perform or observe any of the provisions
hereof.

          Section 8.4.      Waivers, Amendments, Etc.

          The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waiver, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith. Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.

          Section 8.5.      Continuing Security Interest.

          This Agreement shall create a continuing security interest in the
Pledged Property and shall: (i) remain in full force and effect until payment in
full of the Obligations (whether by payment of cash, redemption or conversion);
and (ii) be binding upon the Company and its successors and heirs and (iii)
inure to the benefit of the Secured Party and its successors and assigns. Upon
the payment or satisfaction in full of the Obligations, the Company shall be
entitled to the return, at its expense, of such of the Pledged Property as shall
not have been sold in accordance with Section 5.2 hereof or otherwise applied
pursuant to the terms hereof. Upon payment in full of all Obligations, the
Secured Party shall execute and deliver to the Company all instruments and other
documents as may be necessary or proper to release the lien on and security
interest in the Pledged Property which has been granted hereunder.

          Section 8.6.      Independent Representation.

          Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.

          Section 8.7.      Applicable Law: Jurisdiction.

          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Florida without regard to the principles of conflict of
laws. The parties further agree that any action between them shall be heard in
Florida and expressly consent to the jurisdiction and venue of the Florida State
Court sitting in Broward County, Florida or the United States District Court for
the Southern District of Florida, for the adjudication of any civil action
asserted pursuant to this Paragraph.

14

--------------------------------------------------------------------------------

          Section 8.8.      Waiver of Jury Trial.

          AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS
AGREEMENT AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY
WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS
TRANSACTION.

          Section 8.9.      Entire Agreement.

          This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.

          Section 8.10      Limited One Time Right to Factor Receivables.

           The Company shall have the ability to factor the receivables of Pure
Promoter Ltd as a one time factoring arrangement during the period of this
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

COMPANY:
MOBI VENTURES, INC.

By:          /s/ Peter Åhman  
Name:    Peter Åhman
Title:      President


SECURED PARTY:
TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG
By:         Trafalgar Capital Sarl
Its:         General Partner

By:         __________________________________________________
Name:
Title:      Portfolio Manager

16

--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF PLEDGED PROPERTY

          For the purpose of securing prompt and complete payment and
performance by the Company of all of the Obligations, the Company
unconditionally and irrevocably hereby grants to the Secured Party a continuing
security interest in and to, and lien upon, all of the Company’s and its current
or future acquired subsidiaries’ assets, including specifically the following
Pledged Property of the Company and its current or future acquired subsidiaries:

                    (a)      all goods of the Company, including, without
limitation, machinery, equipment, furniture, furnishings, fixtures, signs,
lights, tools, parts, supplies and motor vehicles of every kind and description,
now or hereafter owned by the Company or in which the Company may have or may
hereafter acquire any interest, and all replacements, additions, accessions,
substitutions and proceeds thereof, arising from the sale or disposition
thereof, and where applicable, the proceeds of insurance and of any tort claims
involving any of the foregoing;

                    (b)      all inventory of the Company, including, but not
limited to, all goods, wares, merchandise, parts, supplies, finished products,
other tangible personal property, including such inventory as is temporarily out
of Company’s custody or possession and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing;

                    (c)      all contract rights and general intangibles of the
Company, including, without limitation, goodwill, trademarks, trade styles,
trade names, leasehold interests, partnership or joint venture interests,
patents and patent applications, copyrights, deposit accounts whether now owned
or hereafter created;

                    (d)      all documents, warehouse receipts, instruments and
chattel paper of the Company whether now owned or hereafter created;

                    (e)      subject to 8.10 of the Security Agreement, all
accounts and other receivables, instruments or other forms of obligations and
rights to payment of the Company (herein collectively referred to as
“Accounts”), together with the proceeds thereof, all goods represented by such
Accounts and all such goods that may be returned by the Company’s customers, and
all proceeds of any insurance thereon, and all guarantees, securities and liens
which the Company may hold for the payment of any such Accounts including,
without limitation, all rights of stoppage in transit, replevin and reclamation
and as an unpaid vendor and/or lienor, all of which the Company represents and
warrants will be bona fide and existing obligations of its respective customers,
arising out of the sale of goods by the Company in the ordinary course of
business;

                    (f)      to the extent assignable, all of the Company’s
rights under all present and future authorizations, permits, licenses and
franchises issued or granted in connection with the operations of any of its
facilities;

                    (g)      all products and proceeds (including, without
limitation, insurance proceeds) from the above-described Pledged Property; and

                    (h)      all equity interests, securities or other
instruments in other companies, including, without limitation, any subsidiaries,
investments or other entities (whether or not controlled).

A-1



--------------------------------------------------------------------------------